



COURT OF APPEAL FOR ONTARIO

CITATION: Pasquariello
    v. Rinomato Estate, 2016 ONCA 126

DATE: 20160211

DOCKET: C60926

Doherty, Epstein and Miller JJ.A.

BETWEEN

Antonio Pasquariello

Appellant

and

The Estate of Dante Rinomato, also known as Danny Rinomato, deceased, the
    Estate of Pasquale Malatesta, deceased, Frank Malatesta, Gabrielle Faraone,
    Mario Faraone, Anna Discristofaro, Lina Dermo, 1098538 Ontario Inc. and 298885
    Ontario Limited

Respondents

Gregory Gryguc, for the appellant

No one appearing for the respondents

Heard:  February 3, 2016

On appeal from the judgment of Justice Penny of the Superior
    Court of Justice, dated July 30, 2015.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is dismissed on the terms of the draft order.


